985 So.2d 62 (2008)
Ruben Dario ESCOBAR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2706.
District Court of Appeal of Florida, Fifth District.
June 20, 2008.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Michel v. State, 752 So.2d 6 (Fla. 5th DCA 2000) (holding that vehicular homicide victim's conduct is irrelevant unless it was sole proximate cause of homicide or unless there was some reason why it would be unjust or unfair to impose criminal liability).
GRIFFIN, ORFINGER and MONACO, JJ., concur.